TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-05-00270-CR



                                     Lamarr Casey, Appellant

                                                   v.

                                    The State of Texas, Appellee




     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT
           NO. 3040505, HONORABLE BOB PERKINS, JUDGE PRESIDING



                             MEMORANDUM OPINION


                Lamarr Casey seeks to appeal from a judgment of conviction for attempted arson.

The trial court has certified that this is a plea bargain case and Casey has no right of appeal. See Tex.

R. App. P. 25.2(a)(2). The appeal is dismissed. See id. rule 25.2(d).




                                                ___________________________________________

                                                David Puryear, Justice

Before Chief Justice Law, Justices Patterson and Puryear

Dismissed for Want of Jurisdiction

Filed: June 24, 2005

Do Not Publish